Citation Nr: 0925216	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected 
compression fracture lumbar vertebra.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active service from January 1971 to 
February 1974.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The May 2002 decision 
granted an increased rating to 50 percent for the service-
connected compression fracture lumbar vertebrae, but denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The September 2005 rating decision denied entitlement to 
service connection for disabilities of the hips, thighs/legs, 
knees, and tailbone.

The Veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge and a hearing was 
scheduled for August 2008; however, the Veteran subsequently 
cancelled his hearing request in August 2008.

The case was again before the Board in November 2008, at 
which time the Board denied entitlement to an increased 
rating, in excess of 50 percent, for the service-connected 
compression fracture lumbar vertebra, and remanded the issues 
of entitlement to a TDIU and entitlement to service 
connection for disabilities of the hips, thighs, tailbone, 
and knees to the RO, via the Appeals Management Center (AMC) 
for further development and adjudicative action.  Given the 
Board's denial of an increased rating for the service-
connected compression fracture lumbar vertebra, rated as 50 
percent disabling, that issue is no longer in appellate 
status.

Upon completion of the requested development with regard to 
the remanded claims, the RO in Huntington, West Virginia 
issued a rating decision in April 2009 that granted service 
connection for radiculopathy of the left lower extremity and 
the right lower extremity (claimed as disabilities of the 
hips, thighs, tailbone, and knees) and assigned separate 20 
percent ratings for each extremity, effective from February 
24, 2005.  The RO also granted entitlement to a TDIU.  These 
grants of service connection represent a full grant of 
benefits on appeal as to the issues of entitlement to a TDIU 
and entitlement to service connection for disabilities of the 
hips, thighs, and tailbone.  

In light of the foregoing, the only remaining issue on appeal 
is that of entitlement to service connection for a disability 
of the bilateral knees, to include as secondary to the 
service-connected compression fracture lumbar vertebra.  

In an April 2008 statement, the Veteran's accredited 
representative raised an informal claim of service connection 
for anxiety, to include as secondary to his service-connected 
disabilities.  The issue is referred to the RO for 
appropriate action.  

FINDING OF FACT

The Veteran's bilateral knee pain has been attributed to mild 
degenerative joint disease, which, according to the weight of 
the competent and probative medical and lay evidence of 
record, is less likely than not related to any disease or 
injury incurred during service, including the service-
connected compression fracture lumbar vertebra.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee disability have not been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for a bilateral knee disability 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO cured the defect by sending 
subsequent letters to the Veteran in March 2006 and January 
2007 that specifically notified the Veteran regarding the 
assignment of disability ratings and effective dates for any 
grant of service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a disability of the 
knees, manifested by pain.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that service connection is warranted for 
a disability of the knees, secondary to his service-connected 
compression fracture lumbar vertebra.  The Veteran maintains 
that the compression fracture of the lumbar vertebra has 
caused pain in both hips, legs, tailbone, and knees.  In the 
alternative, the Veteran maintains that the in-service back 
injury caused injury to his hips, legs, thighs, tailbone and 
knees.  During the course of the appeal, the RO granted 
service connection for radiculopathy of the bilateral lower 
extremities, as secondary to the service-connected 
compression fracture of the lumbar vertebra.  Based on the 
January 2009 VA examination report, the RO must have 
considered the grant of service connection for radiculopathy 
as a grant of service connection for the claimed disabilities 
of the hips, legs/thighs and tailbone, but did not include 
the knees.  

The service treatment records (STR's) are negative for 
complaints, findings or diagnosis of any knee injury or knee 
pain.

The Veteran was discharged from active service in January 
1974, and he underwent several orthopedic examinations in the 
early 1980's, but these examination reports only addressed 
the Veteran's back, and there is no mention of knee pain.  
Similarly, a VA examination from 2002 does not show 
complaints of knee pain.

VA outpatient records from August 2004 notes complaints of 
knee pain in addition to complaints of back pain.

A March 2007 VA x-ray report showed mild degenerative joint 
disease and vascular calcification of both knees.  There was 
no evidence of definite fracture or subluxation.

At a November 2007 VA examination, the Veteran complained of 
pain radiating from his lumbar spine down to his knees.  The 
pain was constant, sharp and severe.  The examiner did not 
opine as to the likely etiology of the Veteran's knee pain, 
but did state that the Veteran's peripheral neuropathy was 
not related to the compression fracture at L1.  

At a January 2009 VA joints examination, the claims file was 
reviewed and the examiner noted the Veteran's medical history 
with regard to his back injury, including EMG studies that 
confirmed radiculopathy, as well as the radiological evidence 
in the claims file, which included the March 2007 x-ray of 
the knees.  The Veteran reported that he was in a constant 
state of pain, and described "one pain" that started at his 
shoulder blades and radiated down his spine into his 
tailbone, hips, and thighs, to his knee caps.  The pain was 
deep and burning, and any attempt to bend or flex his back 
caused a "crying pain."  The Veteran denied pain in the 
knee joint itself and there was no swelling or stiffness.  
Inspection of the knees revealed no redness or swelling.  The 
knees were nontender with palpation.  There was no bony 
deformity or muscle atrophy noted.  The Veteran lacked 50 
degrees of full flexion due to pain and stiffness of the 
knee. Ligaments and menisci were normal.

The examiner opined that it was at least as likely as not 
that any disabilities of the hips, thighs, tailbone or knees 
were related to service or any incident therein.  The hip, 
thigh and pain down to the knee caps as described by the 
Veteran were secondary to the radiculopathy related to the 
spine condition as it follows that specific dermatome that is 
affected and documented by the EMG and narrowing seen on 
magnetic resonance imaging (MRI) of the spine.  
Significantly, however, the examiner opined that there was no 
specific "joint" condition of the hip or tailbone, although 
movement or pressure on those areas aggravated the 
radiculopathy.  The examiner acknowledged that the knee joint 
showed some mild degenerative joint disease; however, he 
indicated that it would be speculation to say that the actual 
knee "joint" condition was related to service or any 
incident therein as he did not say the knee "joint" was 
specifically injured from the impact of the hangar door.  

In sum, the doctor related the Veteran's hip, thigh/leg, and 
knee pain to radiculopathy that was secondary to the service-
connected back injury.  In turn, the RO granted service 
connection for the radiculopathy that affected the lower 
extremities.  A 20 percent rating was awarded for each lower 
extremity to compensate the Veteran for his pain in those 
areas.  According to the medical evidence of record, however, 
there are no separate disabilities of the hips or thighs that 
affect the joints for which service connection may be 
established.  Likewise, the Veteran's mild degenerative joint 
disease of the knees has not been medically linked to the 
radiculopathy of the lower extremities, or to any injury in 
service, including the injury that caused damage to the 
Veteran's lumbar spine.  The degenerative joint disease of 
the knees was first shown many years after service discharge, 
and it is not medically linked to service or to the service-
connected compression fracture lumbar vertebra.  

The Veteran does not contend that he has had knee pain since 
service nor is there any evidence of record that would 
support such a finding.  In light of the foregoing, the 
preponderance of the evidence is against the claim of service 
connection for a bilateral knee disability; there is no doubt 
to be resolved; and service connection for a knee disability 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  








ORDER

Service connection for a bilateral knee disability (other 
than that already associated with radiculopathy of the lower 
extremities) is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


